                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA


   JASON KESSLER                                   )      AMENDED NOTICE OF
   ET AL.                     Plaintiff(s)         )      VOLUNTARY DISMISSAL
                                                   )      PURSUANT TO F.R.C.P.
               v.                                  )      41(a)(1)(A)(i)
                                                   )
                                                   )      Case No.3:18-CV-107
   CITY OF CHARLOTTESVILLE ET AL.                  )
                     Defendant(s)                  )       Judge MOON
                                                   )
                                                   )

        NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         NOW COME PLAINTIFFS by their counsel and give notice that the above-captioned action is
 voluntarily dismissed, without prejudice, against all defendant(s) pursuant to the Federal Rules of
 Civil Procedure 41(a)(1)(A)(i).


 s/ JAMES E. KOLENICH (PHV)
 JAMES E. KOLENICH
 KOLENICH LAW OFFICE
 9435 Waterstone Blvd. 3140
 Cincinnati, OH 45249
 (p) (513) 444-2150
 Fax (513) 297-6065
 Jek318@gmail.com
 ATTORNEY FOR PLAINTIFFS

 S/ ELMER WOODARD__________
 ELMER WOODARD (VSB 27734)
 5661 US Hwy 29
 Blairs, VA 24527
 Phone: 434-878-3422
 Email : isuecrooks@comcast.net
 ATTORNEY FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE

        I certify the above was served on March 4, 2019 by the Court’s CM/ECF system
 and that no party requires or is entitled to service by other means.

                                                   s/ James E. Kolenich PHV
                                                   James E. Kolenich


Case 3:18-cv-00107-NKM-JCH Document 35 Filed 03/04/19 Page 1 of 1 Pageid#: 152
